Frazer, C. J.
The appellant was, by order of the court., made a party to a suit between others. He appeared and *226filed a cross-complaint, praying certain relief. To this a demurrer was sustained, and he eomplains thereof in this court. The only question argued before us is, whether the complaint contains facts sufficient to constitute a cause of action. But that question is not in the record. The demurrer was defective in not assigning the proper cause, and it should therefore have been overruled. Kemp v. Mitchell et al, ante, p. 163.
W. JR. Harrison and W. S. Shirley, for appellant.
J. S. Hester and J. V. Mitchell, for appellees.
The judgment against the appellant is reversed, and the cause remanded, with instructions to overrule the demurrer.